Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 14 is/are is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kumar et al (US 2019/0189117).

     Regarding claim 1, Kumar teaches a method (an interactive chat service employed by at least a chat agent or virtual agent in at least para. 0027 and 0030 for recording received user audio input associated with a meeting and to display text content associated with said audio) comprising: 
receiving audio input associated with a meeting (para. 0030 and 0027); 

generating text content associated with the audio input in response to detecting the intent from the audio input (the audio of further para. 0027 and 0051 used for generating text content which is displayed as noted in para. 0027 based on implied intents differently on the interface of Fig. 4);
and displaying the text content in a chat interface (at least Fig. 4 taches the displayed text content in a chat interface).

     Regarding claim 8, Kumar teaches a system (Kumar teaches in at least para. 0056 a system comprising an interactive chat service employed by at least a chat agent or virtual agent in at least para. 0027 and 0030 for recording received user audio input associated with a meeting and to display text content associated with said audio) comprising: a memory storage (para. 0056); and a processing unit (processor of at least para. 0056) coupled to the memory storage, wherein the processing unit is operative to: receive audio input associated with a meeting (para. 0030 and 0027); 

generate text content associated with the audio input in response to detecting the intent from the audio input (the audio of further para. 0027 and 0051 used for generating text content which is displayed as noted in para. 0027 based on implied intents differently on the interface of Fig. 4);
and display the text content in a interface (at least Fig. 4 taches the displayed text content in a chat interface).

     Regarding claim 14, Kumar teaches in at least para. 0056 a computer-readable medium that stores a set of instructions which when executed perform a method (Kumar teaches in at least para. 0056 a system comprising an interactive chat service employed by at least a chat agent or virtual agent in at least para. 0027 and 0030 for recording received user audio input associated with a meeting and to display text content associated with said audio) comprising: receiving audio input associated with a meeting (para. 0030 and 0027); 

generating text content associated with the audio input in response to detecting the intent from the audio input (the audio of further para. 0027 and 0051 used for generating text content which is displayed as noted in para. 0027 based on implied intents differently on the interface of Fig. 4);
and displaying the text content in a chat interface (at least Fig. 4 taches the displayed text content in a chat interface).
  
Claims 2-6, 9-12, and 15-19 and rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Kumar in view of Funase et al (US 2016/0019893, A1).

   Regarding claim 2 (according to claim 1), Kumar is silent regarding wherein further comprising receiving edits to the text content displayed in the chat interface.  
    Funase teaches in at least Figs. 4 and para. Figs 9B-9C, S904, S902 and para. 0053-0054, 0103 a chat meeting system to receive and convert user voice utterance 

     Regarding claim 3 (according to claim 1), Kumar is silent regarding wherein further comprising displaying a message seeking a response to save or discard the text content.  
    Funase further teaches in Figs 9B-9C, and para. 0053-0054 displaying text contents on the display of Figs. 9 with displayed messages in at least a different color or luminance seeking obviously response to either review, accept as implied the displayed text essentially indicating saving of said text or to modify or delete said text as further indicated in para. 0110-0113; and further understood in the art   Funase’s selections, of selecting in a case displayed messages S904, S902 or not selecting of said buttons S904, S902 essentially indicate in the art said detecting 

     Regarding claim 4 (according to claim 3), Kumar is silent regarding wherein further comprising detecting a response to the message in the audio input.  
     Funase’s selections, of selecting in a case displayed messages S904, S902 further cited in Figs 9B-9C, and para. 0110-0013 or not selecting of said buttons S904, S902 essentially indicate in the art said detecting response to the message in the audio input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein further comprising detecting a response to the message in the audio input, as discussed above, as Kumar in view of Funase are in the same field of endeavor of employing a meeting chat services for conducting realtime user meetings, recording user voice utterances while conducting the meeting or as designated by a user, rendering text data from inputted voice data and displaying to user the generated text data according to detected user intentions, Funase further complements Kumar in the sense that the 

     Regarding claim 5 (according to claim 4), Kumar is silent regarding wherein further comprising saving the text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content saved.


   Regarding claim 6 (according to claim 4), Kumar is silent regarding wherein further comprising discarding the text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content discarded.  
      Funase further implies further in a of selecting S902 of Fig. 9 and para. 0110-0113 to delete presented text from inputted audio data further obviously implied discarding the text content in response to the selected response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content discarded. It would have been obvious to one of ordinary skill 


     Regarding claim 9 (according to claim 8), Kumar is silent regarding processing unit is further operative to receive edits to the text content displayed in the chat interface.  
    Funase teaches in at least Figs. 4 and para. Figs 9B-9C, S904, S902 and para. 0053-0054, 0103 a chat meeting system to receive and convert user voice utterance to text content , and further configured, based on voice instructions to omit certain spoken meeting data, the system further configured in at least para. 0110-0013, and Figs 9B-9C to display the meetings texts from recorded audio including candidate text for possible deletion and other text data, the system may receive texts editing’s S902 and S904 in the form of discarding text content or adding text data S904 to displayed text in the chat interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein processing unit is 

     Regarding claim 10 (according to claim 8), Kumar is silent regarding processing unit is further operative to: display a message seeking a response to save or discard the text content; and detect a response to the message in the audio input.  
    Funase further teaches in Figs 9B-9C, and para. 0053-0054 displaying text contents on the display of Figs. 9 with displayed messages in at least a different color or luminance seeking obviously response to either review, accept as implied the displayed text essentially indicating saving of said text or to modify or delete said text as further indicated in para. 0010-00113; and Funase’s selections, of selecting in a case displayed messages S904, S902 further cited in Figs 9B-9C, and para. 0110-0013 or not selecting of said buttons S904, S902 essentially indicate in the art said detecting response to the message in the audio input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein said processing unit is further operative to: display said message seeking a response to save or discard the text content; and detect a response to the message in the audio input, as discussed above, as Kumar in view of Funase are in 

    Regarding claim 11 (according to claim 10), Kumar is silent regarding processing unit is further operative to save the text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content saved.
    Funase further implies a case in at least Fig. 9B-9C, S902, S904 wherein not selecting of said S902 or accepting the presenting displayed text of Figs. 9 further comprising obviously saving the text content in response to the detect selection or not selecting response from the audio input comprising obviously said indication of a desire of a participant in the meeting to have the text content saved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein said processing unit is further operative to save said text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content saved, as discussed above, as Kumar in view of Funase are in the same field of endeavor of employing a meeting chat services for conducting realtime user meetings, recording user voice utterances while conducting the meeting or as designated by a user, rendering text data from inputted voice data and displaying to user the generated text data according to detected user intentions, Funase further 

     Regarding claim 12 (according to claim 10), Kumar is silent regarding wherein processing unit is further operative to 27Attorney Docket No.: 60374.1744USU1/1028921-US.02 discard the text content in response to the 
     Funase further implies further in a of selecting S902 of Fig. 9 and para. 0110-0113 to delete presented text from inputted audio data further obviously implied discarding the text content in response to the selected response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content discarded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein processing unit is further operative to 27Attorney Docket No.: 60374.1744USU1/1028921-US.02 discard the text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content discarded, as discussed above, as Kumar in view of Funase are in the same field of endeavor of employing a meeting chat services for conducting realtime user meetings, recording user voice utterances while conducting the meeting or as designated by a user, rendering text data from inputted voice data and displaying to user the generated text data according to detected user intentions, Funase further complements Kumar in the sense that the displayed text may include data that does not meet a participant satisfaction, a case exists where said participant may request to modify, editing displayed text or to remove displayed text or the system maybe enabled to prompt the participant to 

     Regarding claim 15 (according to claim 14), Kumar is silent regarding wherein further comprising receiving edits to the text content displayed in the chat interface.  
    Funase teaches in at least Figs. 4 and para. Figs 9B-9C, S904, S902 and para. 0053-0054, 0103 a chat meeting system to receive and convert user voice utterance to text content , and further configured, based on voice instructions to omit certain spoken meeting data, the system further configured in at least para. 0110-0013, and 

      Regarding claim 16 (according to claim 14), Kumar is silent regarding wherein further comprising displaying a message seeking a response to save or discard the text content.  
    Funase further teaches in Figs 9B-9C, and para. 0053-0054 displaying text contents on the display of Figs. 9 with displayed messages in at least a different color or luminance seeking obviously response to either review, accept as implied the displayed text essentially indicating saving of said text or to modify or delete said text as further indicated in para. 0110-0113. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein further comprising displaying said message seeking a response to save or discard the text content, as discussed above, as Kumar in view of Funase are in the same 


     Regarding claim 17 (according to claim 16), Kumar is silent regarding wherein further comprising detecting a response to the message in the audio input.  
    Funase’s selections, of selecting in a case displayed messages S904, S902 further cited in Figs 9B-9C, and para. 0110-0013 or not selecting of said buttons S904, S902 essentially indicate in the art said detecting response to the message in the audio input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein further comprising detecting a response to the message in the audio input, as discussed above, as Kumar in view of Funase are in the same field of endeavor of employing a meeting chat services for conducting realtime user meetings, recording user voice utterances while conducting the meeting or as designated by a user, rendering text data from inputted voice data and displaying to user the generated text data according to detected user intentions, Funase further complements Kumar in the sense that the displayed text may include data that does not meet a participant satisfaction, a case exists where said participant may request to modify, editing displayed text or to remove displayed text or the system maybe enabled to prompt the participant to confirm a satisfaction of the displayed text, said system obviously further in that 


     Regarding claim 18 (according to claim 17), Kumar is silent regarding wherein further comprising saving the text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content saved.
    Funase further implies a case in at least Fig. 9B-9C, S902, S904 wherein not selecting of said S902 or accepting the presenting displayed text of Figs. 9 further comprising obviously saving the text content in response to the detect selection or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein further comprising saving the text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content saved, as discussed above, as Kumar in view of Funase are in the same field of endeavor of employing a meeting chat services for conducting realtime user meetings, recording user voice utterances while conducting the meeting or as designated by a user, rendering text data from inputted voice data and displaying to user the generated text data according to detected user intentions, Funase further complements Kumar in the sense that the displayed text may include data that does not meet a participant satisfaction, a case exists where said participant may request to modify, editing displayed text or to remove displayed text or the system maybe enabled to prompt the participant to confirm a satisfaction of the displayed text, said system obviously further in that case would be configured to wait for a user response to at least as previously cited to receive, based on at least said prompt, said participant request or response to modify, editing displayed text or to remove displayed text indicating obviously further indicating a desire to edit, discarding the text or to store said 


   Regarding claim 19 (according to claim 17), Kumar is silent regarding wherein further comprising discarding the text content in response to the response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content discarded.  
      Funase further implies further in a of selecting S902 of Fig. 9 and para. 0110-0113 to delete presented text from inputted audio data further obviously implied discarding the text content in response to the selected response detected from the audio input comprising an indication of a desire of a participant in the meeting to have the text content discarded. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar in view of Funase to include wherein further comprising 

Claim Standings
Claims 7, 13, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts do not appear to teach wherein:
7. The method of claim 6, further comprising discounting a subsampling factor in response to the response detected from the audio input comprising the indication of the desire of the participant in the meeting to have the text content discarded.
13. The system of claim 12, wherein the processing unit is further operative to discount a subsampling factor in response to the response detected from the audio input comprising the indication of the desire of the participant in the meeting to have the text content discarded.
20. The computer-readable medium of claim 19, further comprising discounting a subsampling factor in response to the response detected from the audio input comprising the indication of the desire of the participant in the meeting to have the text content discarded.

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/24/2022